
	
		II
		110th CONGRESS
		1st Session
		S. 669
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Ms. Cantwell (for
			 herself, Mr. Wyden, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Low-Income Home Energy Assistance Act of
		  1981 to provide procedures for the release of Low-Income Home Energy Assistance
		  Program contingency funds.
	
	
		1.Short titleThis Act may be cited as the
			 LIHEAP Emergency Reform
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The Low-Income
			 Home Energy Assistance Program (referred to in this Act as
			 LIHEAP) provides vital assistance to the millions of Americans
			 struggling to pay their energy bills.
			(2)The LIHEAP
			 contingency fund was created to meet the additional home energy
			 assistance needs of one or more States arising from a natural disaster or other
			 emergency.
			(3)While a total of
			 approximately $3,800,000,000 in LIHEAP contingency funds has been distributed
			 since 1990—in all cases, to help meet the needs of low-income families across
			 the United States—widely varying eligibility rules have led to instances in
			 which very real energy emergencies have been overlooked.
			(4)The millions of
			 Americans served by LIHEAP, and States struggling to meet demand for the
			 assistance LIHEAP provides, would greatly benefit from the addition of
			 transparency to the process by which LIHEAP contingency funds are
			 distributed.
			3.LIHEAP
			 contingency fund reformSection 2604(e) of the Low-Income Home
			 Energy Assistance Act of 1981 (42 U.S.C. 8623(e)) is
			 amended—
			(1)by striking
			 (e) Notwithstanding and inserting (e)(1)
			 Notwithstanding;
			(2)in the second
			 sentence, by striking or any other program; and
			(3)by adding at the
			 end the following:
				
					(2)Notwithstanding any other provision
				of this subsection, the Governor of a State may apply to the Secretary for
				certification of an emergency in that State and an allotment of amounts
				appropriated pursuant to section 2602(e).
					(3)The Secretary, in consultation with
				the Secretary of Energy and with the appropriate State officials, shall by rule
				adopt procedures for the equitable consideration of applications submitted
				under paragraph (2). Such procedures shall require—
						(A)the consideration of each of the
				conditions in the definition of emergency in section
				2603;
						(B)the consideration of the differences
				between geographic regions including differences in sources of energy supply
				for low-income households, relative price trends for sources of home energy
				supply, and differences in relevant weather-related factors including drought;
				and
						(C)the Secretary to grant such
				applications within 30 days after submission unless the Secretary certifies in
				writing that none of the conditions in the definition of
				emergency in section 2603 has been
				demonstrated.
						.
			
